UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 11-K [ X ] ANNUAL REPORT PURSUANT TO SECTION 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 OR [] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-25287 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: Tower Financial 401(k) Plan B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Tower Financial Corporation 116 East Berry Street Fort Wayne, Indiana 46802 TOWER FINANCIAL 401(k) PLAN Fort Wayne, Indiana FINANCIAL STATEMENTS December 31, 2012 and 2011 CONTENTS REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 FINANCIAL STATEMENTS STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS 2 STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS 3 NOTES TO FINANCIAL STATEMENTS 4 SUPPLEMENTAL SCHEDULES SCHEDULE H, LINE 4a - SCHEDULE OF DELINQUENT PARTICIPANT CONTRIBTUIONS 14 SCHEDULE H, LINE 4i - SCHEDULE OF ASSETS (HELD AT END OF YEAR) 15 Report of Independent Registered Public Accounting Firm Oversight Committee and Plan Administrator Tower Financial 401(k) Plan Fort Wayne, Indiana We have audited the accompanying statements of net assets available for benefits of Tower Financial 401(k) Plan (Plan) as of December 31, 2012 and 2011, and the related statement of changes in net assets available for benefits for the year ended December 31, 2012. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing auditing procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan's internal control over financial reporting. Accordingly, we express no such opinion. Our audits also included examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of Tower Financial 401(k) Plan (Plan) as of December 31, 2012 and 2011, and the changes in net assets available for benefits for the year ended December 31, 2012, in conformity with accounting principles generally accepted in the United States of America. Our audit was conducted for the purpose of forming an opinion on the basic financial statements taken as a whole. The accompanying supplementary information as listed in the table of contents is not a required part of the basic financial statements, but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974 . The supplemental information is the responsibility of the Plan’s management. Such information has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated, in all material respects, in relation to the basic financial statements taken as a whole. BKD, LLP Fort Wayne, Indiana June 25, 2013 TOWER FINANCIAL 401(k) PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS December 31, 2012 and 2011 ASSETS Investments, at fair value (Note 4) $ $ Notes receivable from participants Total assets LIABILITIES Return of excess contributions - Net assets, reflecting all investments at fair value Adjustment from fair value to contract value for fully benefit- responsive investment contracts NET ASSETS AVAILABLE FOR BENEFITS $ $ See accompanying notes to financial statements. 2. TOWER FINANCIAL 401(k) PLAN STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS Year Ended December 31, 2012 Additions Investment income Net appreciation in fair value of investments $ Dividend and interest income on investments Net investment income Interest on notes receivable from participants Contributions Employee Employer Rollover Total contributions Total additions Deductions Benefits paid to participants Administrative expenses Total deductions Net Increase Net Assets Available for Benefits, Beginning of Year Net Assets Available for Benefits, End of Year $ See accompanying notes to financial statements. 3. TOWER FINANCIAL 401(k) PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2012 and 2011 NOTE 1 - DESCRIPTION OF PLAN The following description of the Tower Financial 401(k) Plan (the “Plan”) is provided for general information purposes only. Participants should refer to the Plan Document and Summary Plan Description for a more complete description of the Plan’s provisions. General : The Plan is a defined contribution 401(k) profit sharing plan covering substantially all employees of Tower Financial Corporation (the “Corporation") and its subsidiaries, Tower Bank&Trust Company and Tower Trust Company. An employee becomes eligible to enter the Plan on January1, April1, July1 and October1 following attainment of age 18 and completion of two months of service. The Plan was adopted March 1, 1999. The Plan provides for retirement, death, disability and termination benefits, and it is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA). Principal Trust Company is the custodian of the Plan. Effective October 1, 2009, the Plan adopted a custom plan sponsored by Principal Financial Group. The terms are substantially the same as the prototype plan; however, the Corporation is now able to change the employer’s discretionary match on a periodic basis rather than on an annual basis limited by the prototype plan. Participant Accounts : Each participant's account is credited with the participant's contribution and an allocation of (a) the Corporation’s contributions, and (b) Plan earnings. Allocations are based on participant earnings or account balances, as defined. The benefit to which a participant is entitled is the benefit that can be provided from the participant's vested account. Contributions : Each year, participants may contribute a specified portion of their pretax annual compensation to the Plan, subject to certain limitations set forth by the Internal Revenue Service. Participants may also contribute amounts representing distributions from other qualified defined benefit or defined contribution plans. Eligible participants may share in matching contributions equal to a uniform percentage, if any, determined each year by the Corporation. From January 1, 2011 through June 30, 2011 the Corporation matched up to 25 percent of the first 4 percent contributed by the participant. Effective July 1, 2011, the Corporation increased the match to 50 percent of the first 4 percent. As of October 1, 2012, the Corporation increased the match to 50 percent of the first 6 percent. Additional profit sharing amounts may be contributed at the option of the Corporation’s Board of Directors. Participants direct the investment of their contributions into various investment options offered by the Plan. Currently, the Plan offers 23 funds and Tower Financial Corporation stock, as investment options for participants. Forfeited nonvested accounts are used to reduce the employer matching contributions. As of December31, 2012 and 2011, forfeited accounts totaled $245 and $157, respectively that are available to pay Plan expenses then reduce employer-matching contributions. Terminated participants rehired within one-year of termination are eligible to buy back their portion of nonvested matching contributions. There were no buy backs in 2011 or 2012. Retirement, Death and Disability : A participant is entitled to 100 percent of his or her account balance upon death, total and permanent disability or retirement. Vesting : Participants are immediately vested in their contributions plus actual earnings thereon. Vesting in the remainder of their account plus earnings thereon is based on years of continuous service. A participant is 100 percent vested after six years of credited service. (Continued) 4. TOWER FINANCIAL 401(k) PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2012 and 2011 NOTE 1 - DESCRIPTION OF PLAN (Continued) Payment of Benefits : On termination of service, a participant may elect to receive either a lump sum or a direct rollover equal to the value of his or her vested interest in the account. In addition, the Plan allows for withdrawals of the vested account balance resulting from rollover contributions at any time. A participant who has attained age 59½ may withdraw vested account balances resulting from participant or employer contributions at any time after age 59½. The Plan also allows for hardship distributions of balances resulting from participant contributions. Distributions are made in cash. Notes Receivable from Participants: Participants may borrow from their fund accounts. The minimum amount of a loan shall be $1,000. The maximum amount of a participant’s loans is determined by the available loan balance restricted to the lesser of $50,000 or 50% of the participant’s vested account balance. All loans are covered by demand notes and are repayable over a period not to exceed five years (except for loans for the purchase of a principal residence) through payroll withholdings unless the participant is paying the loan in full. Interest on the loans is based on local prevailing rates as determined by the Plan Administrator. Administrative Expenses : All expenses of administration may be paid by the Corporation or the Plan, at the Corporation’s discretion. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The policies and principles, which significantly affect the determination of net assets and changes in net assets, are summarized below. Basis of Accounting : The accounting practices and principles followed by the Plan and the methods of applying those principles conform to accounting principles generally accepted in United States of America under the accrual basis. Investment Valuation and Income Recognition : The Plan's investments are stated at fair value (see Note 4). Purchases and sales of securities are recorded on a trade-date basis. Interest income is recorded on the accrual basis. Dividends are recorded on the ex-dividend date. Net appreciation includes the Plan’s gains and losses on investments bought and sold as well as held during the year. While Plan investments are presented at fair value in the statement of net assets available for benefits, any material difference between the fair value of the Plan’s direct and indirect interests in fully benefit-responsive investment contracts and their contract value is presented as an adjustment line in the statement of net assets available for benefits, because contract value is the relevant measurement attribute for that portion of the Plan’s net assets available for benefits. Contract value represents contributions made to a contract, plus earnings, less participant withdrawals and administrative expenses. Participants in fully benefit-responsive contracts may ordinarily direct the withdrawal or transfer of all or a portion of their investment at contract value. The Plan holds a direct interest in a fully benefit-responsive contract (Note 10). Notes Receivable from Participants : Notes receivable from participants are reported at their unpaid balance plus any accrued interest, with no allowance for credit losses, as repayments of principal and interest are received through payroll deductions and the notes are collateralized by the participants account balances. Payment of Benefits : Benefits paid to participants are recorded when paid. 5. TOWER FINANCIAL 401(k) PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2012 and 2011 NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Estimates: The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of net assets and changes in net assets and disclosure of contingent assets and liabilities at the date of the financial statements. Actual results could differ from those estimates. Risks and Uncertainties : The Plan provides for various investment options including any combination of mutual funds, stocks and an investment contract. The underlying investment securities are exposed to various risks, such as interest rate, market, liquidity and credit risks. Due to the level of risk associated with certain investment securities and the level of uncertainty related to changes in the value of investment securities, it is at least reasonably possible that changes in the values of investment securities will occur in the near term and that such changes could materially affect the amounts reported in the statement of net assets available for benefits and participants individual account balances. Concentration of Credit Risk : At December 31, 2012 and 2011, approximately 34% and 29%, respectively, of the Plan’s investments were invested in Tower Financial Corporation common stock. NOTE 3 - PLAN TERMINATION Although it has not expressed any intent to do so, the Corporation has the right under the Plan to discontinue its contributions at any time and to terminate the Plan subject to the provisions of ERISA and its related regulations. In the event of termination, participants will become 100% vested in their accounts . NOTE 4 - FAIR VALUE Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. Fair value measurements must maximize the use of observable inputs and minimize the use of unobservable inputs. There is a hierarchy of three levels of inputs that may be used to measure fair value: Level 1: Quoted prices in active markets for identical assets or liabilities Level 2: Observable inputs other than Level 1 prices, such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities. Level 3: Unobservable inputs supported by little or no market activity and are significant to the fair value of the assets or liabilities In some cases, a valuation technique used to measure fair value may include inputs from multiple levels of the fair value hierarchy. The lowest level of significant input determines the placement of the entire fair value measurement in the hierarchy. 6. TOWER FINANCIAL 401(k) PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2012 and 2011 NOTE 4 - FAIR VALUE (Continued) Recurring Measurements The following table presents the fair value measurements of assets recognized in the accompanying statements of net assets available for benefits measured at fair value on a recurring basis and the level within the fair value hierarchy in which the fair value measurements fall at December 31, 2012 and 2011: Fair Value Measurements At December 31, 2012 Using Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Other Unobservable Inputs (Level 3) Mutual Funds Balanced $ $ - $ - Fixed Income - - Equity - - Company Common Stock - - Investment Contract - - Investments $ $ - $ Fair Value Measurements At December 31, 2011 Using Quoted Prices in Active markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Other Unobservable Inputs (Level 3) Mutual Funds Balanced $ $ - $ - Fixed Income - - Equity - - Company Common Stock - - Investment Contract - - Investments $ $ - $ Following is a description of the valuation methodologies and inputs used for assets measured at fair value on a recurring basis and recognized in the accompanying statements of net assets available for benefits, as well as the general classification of such assets pursuant to the valuation hierarchy. There have been no significant changes in the valuation techniques during the year ended December 31, 2012. The Plan had no liabilities measured at fair value on a recurring basis. In addition, the Plan had no assets or liabilities measured at fair value on a nonrecurring basis. For assets classified within Level3 of the fair value hierarchy, the process used to develop the reported fair value is described below. 7. TOWER FINANCIAL 401(k) PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2012 and 2011 NOTE 4 - FAIR VALUE (Continued) Mutual funds : The fair values of mutual fund investments are determined by obtaining quoted prices on nationally recognized securities exchanges (Level 1 inputs). Company common stock : The fair value of Tower Financial Corporation common stock is determined by obtaining a quoted price from a nationally recognized exchange (Level 1 input). Investment contract : The fair value of the Plan’s investment contract is estimated based upon the surrender value of the contract, as determined by the contract’s termination provisions since the contract is not transferable (Level 3 input). There are no limitations on participant initiated transactions. Conditions under which distributions from the contract would be payable at amounts below contract value are discussed in more detail in Note 10. Fair value determinations for Level 3 measurements of securities are the responsibility of the Finance Department. The finance office contracts with a pricing specialist to generate fair value estimates on a quarterly basis. The Finance Department challenges the reasonableness of the assumptions used and reviews the methodology to ensure the estimated fair value complies with accounting standards generally accepted in the United States. The methods described above may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values. Furthermore, while the Plan believes its valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement at the reporting date. There were no transfers between levels in 2012. Level 3 Reconciliation The table below presents a reconciliation of all investments measured at fair value on a recurring basis using significant unobservable inputs (Level 3) for the year ended December 31, 2012, including the reporting classifications for the applicable gains and losses included in the statement of changes in net assets available for benefits: Investment Contract Beginning balance, January 1, 2012 $ Earnings on investment contracts held at the end of year Change in adjustment from fair value to contract value of fully benefit-responsive investment contract ) Purchases Sales and settlements ) Ending balance, December 31, 2012 $ 8. TOWER FINANCIAL 401(k) PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2012 and 2011 NOTE 4 - FAIR VALUE (Continued) Unrealized depreciation of the fully benefit-responsive investment contract is reported as a decrease in Plan investments and as an offsetting increase in the adjustment from fair value to contract value reported in the 2012 statement of net assets available for benefits, with no effect on the 2012 change in net assets available for benefits. Unobservable (Level 3) Inputs The following table presents quantitative information about unobservable inputs used in recurring Level3 fair value measurements. Fair Value at 12/31/12 Valuation Technique Unobservable Inputs Range (Weighted Average) Investment contract $ Discounted cash flow Contractual interest rate 2.35%-2.70% NOTE 5 - INVESTMENTS The following presents investments held by the Plan: December 31, Mutual Funds Am Cent Intnl Bond Adv Fund,4,052 and 4,039 units, respectively $ $ Am Fds EuroPacific Grth R4 Fund, 5,125 and 4,559 units, respectively Calvert Soc Inv Bond A Fund, 12,740 and 12,175 units, respectively* Davis New York Venture R Fund, 7,508 and 6,768 units, respectively* Lord Abbett SmallCap Bld P Fund, 12,451 and 11,596 units, respectively Principal Core Plus Bond I R5 Fund, 2,801 and 1,699 units, respectively Prin Inv LfTm Str Inc R5 Fund, 2,537 and 2,094 units, respectively Prin Inv LifeTime 2und, 3,656 and 4,122 units, respectively Prin Inv LifeTime 2und, 22,242 and 19,322 units, respectively* Prin Inv LifeTime 2und, 23,515 and 20,609 units, respectively* Prin Inv LifeTime 2und, 4,854 and 4,988 units, respectively Prin Inv LifeTime 2und, 10,612 and 8,804 units, respectively Prin Inv MidCap Blend R5 Fund, 11,227 and 11,144 units, respectively Prin Inv Real Est Sec R5 Fund, 5,568 and 4,641 units, respectively Prin Intl Emerg Mkts R5 Fund, 5,872 and 5,740 units, respectively Prin Inv MidCap S&P 400 Idx R5 Fund, 8,417 and 8,243 units, respectively Prin Inv LargeCap S&P 500 Idx R5 Fund, 28,850 and 30,413 units, respectively* Prin Inv SmallCap S&P 600 Idx R5 Fund, 6,047 and 6,050 units,respectively Prin Lifetime 2und, 402 and 351 units, respectively Prin Lifetime 2und, 1,022 and 0 units, respectively - Prin Lifetime 2und, 68 and 3,382 units, respectively Prin Lifetime 2und, 335 and 210 units, respectively 9. TOWER FINANCIAL 401(k) PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2012 and 2011 NOTE 5 – INVESTMENTS (Continued) Insurance Company Contract Prin Fixed Income 401(a)/(k) Group Annuity Contract No. GA 4-41462 $ $ Other Investments Tower Financial Corporation common stock, 130,987 and 122,340 shares, respectively* $ $ * Denotes investment that represents 5% or more of the Plan’s net assets available for benefits as of December 31, 2012 or 2011. The following table presents the net appreciation (including investments bought, sold and held during the year) in fair value for each of the Plan’s investment categories for the year ended December31, 2012. Mutual funds $ Tower Financial Corporation common stock $ NOTE 6 - PARTY-IN-INTEREST TRANSACTIONS Parties-in-interest are defined under Department of Labor Regulations as any fiduciary of the Plan, any party rendering service to the Plan, the employer and certain others. Certain Plan investments as of December 31, 2012 and 2011, were shares of Tower Financial Corporation common stock, shares of mutual funds issued by Principal Funds, Inc., an affiliate of Principal Trust Company (Principal) and a guaranteed investment contract issued by Principal Life Insurance Company, an affiliate of Principal Trust Company. Principal was the custodian and third-party administrator of the Plan and, therefore, these investments qualify as party-in-interest investments. Notes receivable from participants are party-in-interest transactions. The Plan paid for professional services for the year ended December31, 2012, totaling $35,924. During 2012, the Plan’s shares of Tower Financial Corporation common stock increased by 8,647 at a cost ranging from $8.80 to $15.05 per share. The number of shares of Tower Financial Corporation common stock held by the Plan totaled 130,987 and 122,340 at December 31, 2012 and 2011, respectively. NOTE 7 – PLAN AMENDMENT The Plan was amended on January 1, 2012, to change the eligibility entry requirement to 60 days. NOTE 8 - TERMINATED PARTICIPANTS Included in net assets available for benefits are amounts allocated to individuals who have elected to withdraw from the Plan, but who have not yet been paid. There were no amounts to be allocated to these individuals at December 31, 2012 and 2011, respectively. TOWER FINANCIAL 401(k) PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2012 and 2011 NOTE 9 - TAX STATUS The Plan has applied for a determination letter from the Internal Revenue Service based on the change from a prototype plan to a custom plan. Although the Plan has not yet received a favorable determination letter, Plan management believes the Plan is currently designed and being operated in compliance with the applicable requirements of the Internal Revenue Code. Therefore, they believe that the Plan was qualified and the related trust was tax-exempt as of the financial statement date. With few exceptions, the Plan is no longer subject to U.S. federal or state tax examinations by tax authorities for years before 2009. NOTE 10 - FULLY BENEFIT-RESPONSIVE INVESTMENT CONTRACTS WITH INSURANCE COMPANY The Plan holds one fully benefit-responsive investment contract with the Principal Life Insurance Company (Principal). Principal maintains the contributions in the general account. The accounts are credited with earnings on the underlying investments and charged for participant withdrawals and administrative expenses. Participants may ordinarily direct the withdrawal or transfer of all or a portion of their investment at contract value. Contract value represents contributions made under the contract, plus earnings, less participant withdrawals and administrative expenses. The Plan’s investment contract specifies certain conditions under which distributions from the contract would be payable at amounts below contract value. Such circumstances include plan termination, premature contract termination initiated by the employer, such as employer-level terminations without a 12-month notice to liquidate which may result in a 5% surrender charge. The contract limits the circumstances under which Principal may terminate the contract. Examples of circumstances which would allow Principal to terminate the contract include the date when both no current deposit arrangements have been made between the employer and Principal and there are no Guaranteed Interest Funds with a value greater than zero under the contract. If one of these events were to occur, Principal could terminate the contract at amounts less than contract value. Currently, management believes that the occurrence of an event that would cause the Plan to transact contract distributions at less than contract value is not probable. There are no reserves against the contract value for credit risk of the contract issuer or otherwise. The crediting interest rate is based on a stated rate of return by the issuer. Such interest rates are reset every January 1 and July 1. There is no minimum rate per contract. No limitations apply to employee-initiated transactions. Employer level transactions will be subject to either 12-month advance notice or a 5% surrender charge, whichever the plan sponsor chooses. The key factors that influence future interest crediting rates could include the following: the level of market interest rates; the amount and timing of participant contributions, transfers and withdrawals into/out of the contracts; and the duration of the underlying investments backing the contract. The resulting gains and losses in the fair value of the investment contracts relative to the contract value, if any, are reflected in the Statement of Net Assets Available for Benefits as Adjustment from fair value to contract value for fully benefit-responsive investment contracts. If the adjustment is positive, this indicates that the contract value is greater than the fair value. Average contract yield Based on annualized earnings (1) % % Based on interest rate credited to participants (2) % % TOWER FINANCIAL 401(k) PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2012 and 2011 NOTE 10 - FULLY BENEFIT-RESPONSIVE INVESTMENT CONTRACTS WITH INSURANCE COMPANY (Continued) Computed by dividing the annualized one-day actual earnings of the contract on the last day of the Plan year by the fair value of the contract investments on the same date. Computed by dividing the annualized one-day earnings credited to participants on the last day of the Plan year by the fair value of the contract investments on the same date. NOTE 11 – RECONCILIATION OF FINANCIAL STATEMENTS TO FORM 5500 Differences between the Annual Return/Report of Employee Benefit Plan (Form 5500) filed with the Internal Revenue Service and the accompanying financial statements include reporting guaranteed investment contracts on Form 5500 at contract value and in the accompanying statement of net assets available for benefits at fair value; reporting the liability for excess contributions and related settlement of the liability; and, classification differences. SUPPLEMENTAL SCHEDULES TOWER FINANCIAL 401(k) PLAN SCHEDULE H, LINE 4a - SCHEDULE OF DELINQUENT PARTICIPANT CONTRIBUTIONS December 31, 2012 Name of plan sponsor: Tower Financial Corporation Employer identification number: 35-2111180 Three-digit plan number: 001 Total That constitute Nonexempt Prohibited Transactions Participant Contributions Transferred Late to Plan Contributions Not Corrected Contributions Corrected Outside VFCP Contributions Pending Correction in VFCP Total Fully Corrected Under VFCP and PTE 2001-51 $ TOWER FINANCIAL 401(k) PLAN SCHEDULE H, LINE 4i - SCHEDULE OF ASSETS (HELD AT END OF YEAR) December 31, 2012 Name of plan sponsor: Tower Financial Corporation Employer identification number: 35-2111180 Three-digit plan number: 001 (a) (b) (c) (d) (e) Identity of Issuer, Borrower, Lessor, or Similar Party Description of Investment Including Maturity Date Rate of Interest, Collateral, Par or Maturity Value Cost Current Value * Principal Life Insurance Company Insurance Company General PRIN FIXED INCOME 401(A)/(K) (Group Annuity Contract No. GA 4-41462) ** * Principal Management Corporation Registered Investment Company PRINCIPAL CORE PLUS BD I R5 FUND ** Davis Funds Registered Investment Company DAVIS NEW YORK VENTURE R FUND ** Calvert Funds Registered Investment Company CALVERT SOC INV BOND A FUND ** * Principal Funds Registered Investment Company PRIN INV LARGE CAP S&P ** * Principal Funds Registered Investment Company PRIN INV LFTM STR INC R5 FUND ** * Principal Funds Registered Investment Company PRIN INV LIFETIME 2 ** * Principal Funds Registered Investment Company PRIN INV LIFETIME 2 ** * Principal Funds Registered Investment Company PRIN INV LIFETIME 2 ** * Principal Funds Registered Investment Company PRIN INV LIFETIME 2 ** * Principal Funds Registered Investment Company PRIN INV LIFETIME 2 ** * Principal Funds Registered Investment Company PRIN INV LIFETIME 2 ** * Principal Funds Registered Investment Company PRIN INV LIFETIME 2 ** * Principal Funds Registered Investment Company PRIN INV LIFETIME 2 ** * Principal Funds Registered Investment Company PRIN INV LIFETIME 2 ** * Principal Funds Registered Investment Company PRIN INV REAL EST SECURITIES R5 FUND ** * Principal Funds Registered Investment Company PRIN INTL EMERG MKTS R5 FUND ** Lord Abbett Registered Investment Company LORD ABBETT SMALL-CAP BLD P FUND ** * Principal Funds Registered Investment Company PRIN INV MID CAP S&P ** * Principal Funds Registered Investment Company PRIN INV MIDCAP BLEND R5 FUND ** * Principal Funds Registered Investment Company PRIN INV SMALL CAP S&P ** American Century Investments Registered Investment Company AM CENT INTL BOND ADV FUND ** The American Funds Registered Investment Company AM FDS EUROPACIFIC GRTH R4 FUND ** * Tower Financial Corporation Employer Security COMMON STOCK ** * Participant Loans Interest rate of 5.25% ** * - Denotes party-in-interest investment. ** - Investment is participant directed, therefore, historical cost is not required. REQUIRED INFORMATION Item 4. The Plan is subject to the Employee Retirement Income Security Act of 1974 (“ERISA”) and the Plan’s financial statements have been prepared in accordance with the financial reporting requirements of ERISA. Such financial statements are included in this Report in lieu of the information required by Items 1-3 of Form 11-K. Financial Statements and Exhibits (a) Financial Statements: Report of Independent Registered Public Accounting Firm Financial Statements: Statements of Net Assets Available for Benefits as of December 31, 2012 and 2011 Statement of Changes in Net Assets Available for Benefits for the Year Ended December 31, 2012 Notes to Financial Statements (b) Exhibits
